Ex Parte                                                   Application for Writ of Habeas Corpus
                                                           from         BROWN              County
fTRAVIS EDWARD ANDERSON!                                                35th District Court

                         TRIAL COURT WRIT NO.              CR20959


                                      CLERK'S SUMMARY SHEET


APPLICANT'S NAME:              TRAVIS      EDWARD ANDERSON
(As reflected on the Judgment)

OFFENSE: CT.I-III: AGGRAVATED ASSAULT WITH DEADLY WEAPON
(As described on the Judgment)

CAUSE NO:         CR18885
(As reflected in Judgment)

PLEA ENTERED: CgUILTY                      NOT GUILTY             NOLO CONTENDRE (CIRCLE ONE)

SENTENCE:         35 YEARS TDCJ
(As described on Judgment)

TRIAL DATE:              SEPTEMBER 13. 2012
(Date upon which sentence was imposed)

JUDGE'S NAME:          STEPHEN     ELLIS
(Judge Presiding at Trial)                                                          -RE6EIVED M
                                                                                     COURT OF CRIMINAL APPEALS
APPEAL NO:        11-12-00306-CR
(If Applicable)
                                                                                              JAN 20 2015

CITATION TO OPINION:                              S.W.2d                                AbelAcosta, Clerk
(If Applicable)

HEARING HELD:                              YES             •      NO
(Pertaining to the Application for Writ)

FUNDINGS AND CONCLUSIONS FILED: .                                       YES             ^        NO
(Pertaining to the Application or Writ)

RECOMMENDATION:                   GRANT                    DENY   •    NONE
(Trial Court's recommendation regarding Application)

JUDGE'S NAME:                     Stephen Ellis
(Judge presiding over habeas proceeding - usually current judge of the trial court)
                            INDEX TO CLERK'S RECORD



                        TRIAL COURT CAUSE NUMBER CR20959


                TRAVIS EDWARD ANDERSON VS THE STATE OF TEXAS



Clerk's Summary Sheet                                             1

Index                                                             2


First Motion for Extension of Time to File Petition for
Discretionary Review
Filed 1/9/15                                                    3-6


Indictment
Filed 11/17/11                                     t            7-8

Judgment
Filed 9/25/12                                                  9-11


Letter to Defendant
Dated 1/16/15                                                   12


Clerk's Certification                                           13




                                           2_
TS




                                 No.   11-12-00306-CR                              jU»
                                                                          JAN 09 2015
                                           In The

                               COURT OF CRIMINAL APPEALS
                                                                                  'fLIexas
                                       AUSTIN,    TEXAS
                                                                                  n IX-puty

                           TRAVIS EDWARD ANDERSON, Petitioner

                                            VS.


                                   THE STATE OF TEXAS




                              From Appeals No. 11-12-00306-CR
                              Trial Cause No.      CR20959 Brown County, Texas




                      .FIRST MOTION FOR EXTENSION OF TIME TO FILE

                            PETITION FOR DISCRETIONARY REVIEW


     TO THE HONORABLE JUDGES, OF THE.,COURT OF CRIMINAL APPEALS:

          NOW COMES, TRAVIS EDWARD ANDERSON, Petitioner, In the above styled and

     cause number respectfully, files this Motion for extension of time of sixty

     (60) days in which to file Petition for Discretionary Review. In support of this

     motion, appellant shows the Court the following, pursuant to Rule 68.2.




          The Petitioner was convicted in the 35th District Court of Brown County,

     Texas, of the offense of aggravated assault with a deadly weapon, styled State

     of Texas vs. Travis Edward Anderson. The Petitioner appealed to the Court of

     Appeals, Elevanth District of Texas. The case was affirmed on 12-18=2014.

                                             II.



          The present deadline for filinq the Petition for Discretionary Review is,

     1-17-2015. Petitioner has not requested any extension prior to this request.




                                        page 1.

                                              3
                                        III.



       Petitioner is requesting for the first time for an extension of time to

prepare a PDR of the decision of the Court of Appeals of the Eleventh District

of Texas in this matter. Petitioner asserts that, his court appointed appellate

attorney Mr. Evan Pierce Jones, has informed Petitioner that he will not represent

him on the Petition for Discretionary Review.


       Wherefore, Petitioner prays this Honorable Court grants this motion and

extend the deadline for filing the Petition for Discretionary Review in case

No.   11-12-00306-CR.



                                                        Respectfully Submitted,




                                          Travis Edward Anderson, Petitioner, Pro se



                              CERTIFICATE OF SERVICE




       I certify that a true and correct copy of the above and foreaoing First

Motion for Extension of time to file a Petition for Discretionary Review, has

been forwarded by U.S. Postal Mail Service, to the attorney for the state, and to

The Court of Criminal Appeals, P.O. BOX 12308 Capitol Station, Austin, Texas

78711 on this day of (jAnUA^V/                 ,2015.

                                                        Respectfully Submitted,




                                        Travis Edward Anderson, Petitioner, pro se




                                  page 2.




                                    t
                             UNSWORN DECLARATION




    I Travis Edward Anderson, Petitioner, Pro se TDCJ 1812491. Being presently

incarcerated at the Wallace Pack 1 Unit of Texas Department of Criminal Justice-

Inst, Division located in Grime County, Texas declare under the penalty of puriury

that the foreqoinq statements are true and correct.



Excuted on this the      -5lVl             /day of, UfHAUArV ,2015.
                                                                  f

                                                   Respectfully Submitted,




                                    Travis Edward Anderson, Petitioner,      pro se




                                 page 3.
Mr.    Travis Edward Anderson
Wallace Pack 1 Unit                                 At46^X o'clock'vy. ..M
2400 Wallace Pack Road
Navasota, Texas 77868                                    JAN C9 20te
1-5-2015

                                                                       X.-pu!y

To the Clerk of the court
Brown County     Courthouse
200 South Broadway
Brownwood, Tx 76801



RE: FILING Motion for Extension of time for PDR.




Please find enclosed one copy of First Motion for Extension of time to file a
PDR.




                                                   Respectfully Submitted,




                                      ^ aAUJLL 
NO
        CX AW                                                          BOND: -kf>& 00
THE STATE OF TEXAS VS.                 TRAVIS EDWARD ANDERSON
                                       D.O.B: 05/27/1959


Charge:            CT. 1-111: AGGRAVATED ASSAULT WITH DEADLY ^EAPON ~~ZT~l"—
                   Penal Code §22.02 -2nd Degree Felony                         -4&4        Ucl°CK         HM
                   REPEAT OFFENDER -Penal Code §12.42                                        ' ^ ^OIO
                   HABITUAL OFFENDER-Penal Code §12.42                            /\          z?
                                                                                  y^ureefefrfcF-
                                                                              CleriTDisirict Court Brown Co. TX
IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS?                                                —yyfcj*'*'*
        THE GRAND JURY, for the County of Brown, State of Texas, duly selected, empaneled,
        sworn, charged, and organized as such at the June Term, 2010, of the 35lh Judicial District
        Court for such County, upon their oaths present in and to said Court at said term that

                                              COUNT I


Travis Edward Anderson, hereinafter styled Defendant, on or about the lsl day of June, 2010, and
before the presentment of this indictment, in the County and State aforesaid, did then and there
intentionally or knowingly threaten Devon Harden, with imminent bodily injury by pointing a gun
at him and did then and there use or exhibit a deadly weapon, to-wit: firearm, during the commission
of said assault;
                                             COUNT II


And further that on or about the Is' day of June, 2010, in the County and State aforesaid, the
Defendant, did then and there intentionally or knowingly threaten Joseph Jones, with imminent
bodily injury by pointing a gun at him and did then and there use or exhibit a deadly weapon, to-wit:
firearm, during the commission of said assault;

                                             COUNT III


And further that on or about the 1M day of June, 2010, in the County and State aforesaid, the
Defendant, did then and there intentionally or knowingly threaten Christopher Pyle, with imminent
bodily injury by pointing a gun at him and did then and there use or exhibit a deadly weapon, to-wit:
firearm, during the commission of said assault;

ENHANCEMENT PARAGRAPH ONE:


And it is further presented in and to said Court that, prior to the commission of the aforesaid offense
(hereafter styled the primary offense), on the28lh day of June, 1990, in Cause No. F-8883475 in the
Criminal District Court No. 4 of Dallas County, Texas, the defendant was convicted of the felony
offense of Possession of a Controlled Substance under the name Travis Edward Armstrong;




                                               7
THE STATE OF TEXAS VS. TRAVIS EDWARD ANDERSON                                           PAGE TWO


ENHANCEMENT PARAGRAPH TWO:


And it is further presented in and to said Court that, prior to the commission of the primary offense,
and after the conviction in Cause No. F-8883475 was final, the defendant committed the felony
offense of Possession of a Controlled Substance and was convicted on the 12lh day of July, 1991, in
Cause No. F-9140935 in the 291s' Judicial District Court of Dallas County, Texas;

       Against the Peace and Dignity of the State.




                                                      Fqrdman of the Grand Jury




                                                 S
     Cause No. CR20959 (Three Counts) TRN 9091258144 (AOOl, DOOl, D002)

THE STATE OF TEXAS                               §          IN THE 35TH JUDICIAL
v.                                                          DISTRICT COURT OF
TRAVIS EDWARD                                    §          BROWN COUNTY, TEXAS
ANDERSON, DEFENDANT
       SID: TX02217791

                         Adjudication of Guilt;
             SENTENCE TO Institutional Division, TDCJ
                     DATE OF JUDGMENT                September 13, 2012
                       JUDGE PRESIDING               Stephen Ellis
            ATTORNEY FOR THE STATE                   Bruce A. Hoffer
     ATTORNEY FOR THE DEFENDANT                      G. Lee Haney
                                   OFFENSE           Count I-III: Aggravated Assault with a Deadly
                                                     Weapon
                 STATUTE FOR OFFENSE:                Section 22.02, Penal Code
                    DEGREE OF OFFENSE:               Second Degree Felony
     APPLICABLE PUNISHMENT RANGE
            (Including enhancements if any):         Habitual Offender 25-99 yrs or life/max $10,000 fine
                       DATE OF OFFENSE:              June 1,2010
DATE OF COMMUNITY SUPERVISION                        March 10,2011
                                      ORDER:
               CHARGING INSTRUMENT:                  Indictment
          TERMS OF PLEA AGREEMENT                 Thirty-five (35) years, Texas Department of Criminal
                               (IN DETAIL):       Justice, Institutional Division
     PLEA TO MOTION TO ADJUDICATE:                Not true
      FINDING AS TO ALLEGATIONS IN                True
             MOTION TO ADJUDICATE:
          CONDITIONS OF COMMUNITY                 #1
                                                                                    At |:36 O'clock                / M
                SUPERVISION VIOLATED
     (as set out in the motion to adjudicate):                                                 SEP 2 5 2012
 AFFIRMATIVE FINDING ON DEADLY                    Yes-deadly weapon used or exhibited                  •?
             WEAPON (see full text below):
         OTHER AFFIRMATIVE SPECIAL                Applicable, See Below                ClerfTT)istrict Court Brown Co. TX
            FINDINGS (see full text below):                                       By                          cf%      Deputy
             DATE SENTENCE IMPOSED:               September 13, 2012
          PUNISHMENT AND PLACE OF                 Thirty-five (35) years in the
                           CONFINEMENT:           Institutional Division-TDCJ
        TIME CREDITED TO SENTENCE:                June 1,2010 to June 12,2010
                                                  March 31, 2011 to May 15, 2011
                                                  December 15, 2011 to September 13, 2012
                            COURT COSTS:          Waived
     TOTAL AMOUNT OF RESTITUTION:                 Waived




                          DS1: Adjudication oTGuilt; Direct Sentence, Cause No. CR20959; Page I of 3 Pages




                                                  °l
                              © VOL. SL4_ PAGE I$ r. ®
       This sentence shall run concurrently unless otherwise specified.



        On the date stated above, the Defendant entered a plea of No Contest to the offense
stated above and was granted a deferred adjudication in the above numbered and styled cause.
The Defendant was placed on community supervision as stated above, subject to the conditions
of supervision set out in the order in this cause. Thereafter, and during the period of supervision,
the State filed a motion to adjudicate in this cause, alleging that the Defendant had violated
conditions of supervision set out in said order.



       On the date stated above, the above numbered and entitled cause was regularly reached
and called for a hearing on the motion to adjudicate, and the State appeared by the attorney stated
above, and the Defendant and the Defendant's attorney, as stated above, were also present.
Thereupon both sides announced ready for the hearing, and the Defendant, Defendant's attorney,
and the Defendant waived the reading of the motion to adjudicate, and, upon being asked by the
Court as to how the defendant pleaded, entered a plea of Not true to the allegations in the
motion to adjudicate.



        Thereupon, the Defendant was admonished by the Court of the consequences of the plea;
it appeared to the Court that the Defendant was competent and that the defendant was not
influenced in making said plea by any consideration of fear or by an persuasion prompting said
plea; and the Court received the free and voluntary plea, which is now entered of record in the
minutes of the court. The Court, after hearing all of the evidence for the State and the Defendant
and arguments of counsel, was of the opinion and found that the Defendant violated the
conditions of community supervision as stated above.



       The Court then adjudicated the Defendant guilty of the offense stated above and found
the offense was committed on the date stated above. A presentence investigation report
was not required or done. After hearing additional evidence on the issue of punishment, if any,
the Court then assessed punishment as stated above.



       And thereupon the Court asked the Defendant whether the Defendant had anything to say
why said sentence should not be pronounced upon said Defendant, and the Defendant answered
nothing in bar thereof. Whereupon the Court proceeded to pronounce sentence upon said
Defendant as stated above.




       It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
is guilty of the offense staled above, the punishment is fixed as stated above, and the State of
Texas do have and recover of said defendant all court costs in this prosecution expended, for
which execution will issue.
                          DSI: Adjudication of Guilt; Direct Sentence, Cause No. CK20959; Page 2 of 3 Pages




                                                   10
                                VOL. SlL- page U£-
      ' It is ORDERED by the Court that the Defendant be taken by the authorized agent of the
State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the
Director, Institutional Division-TDCJ, there to be confined in the manner and for the period
aforesaid, and the said defendant is hereby remanded to the custody of the Sheriff of this county
until such time as the Sheriff can obey the directions of this sentence. The defendant is given
credit as stated above on this sentence for the time spent in county jail. The Defendant also is
ordered to pay restitution to the person(s) named above in the amount specified above.



       Furthermore, the following special findings or orders apply:

       All previously fines and fees are waived.



       Signed on the '-"'-Hay
                     ^^ay of  of September, 2012.




       Defendant's right thumbprint




                         DS1: Adjudication of Guilt: Direct Sentence, Cause No. CR20959; Page 3 of 3 Pages
                                INMATE CORRESPONDENCE REPLY—Govt. Code 552.028

       . -TO:TRAVIS EDWARD ANDERSON #1812491                             FROM                 Cheryl Jones
         WALLACE PACK I UNIT                                             DISTRICT CLERK                  BROWN                 COUNTY
         2400 WALLACE ROCKROAD                                            200 SOUTH BROADWAY, SUITE 216
         NAVASOTA. TX 77868                                                         BROWNWOOD                       TEXAS      76801


CAUSE NO.      CR20959                  STATE OF TEXAS VS. TRAVIS EDWARD ANDERSON

Dear     MR. UANDERSON                  :                               File date: 1/16/15

[ ]      Upon receipt of proper fee, the copies you requested will be prepared and mailed. Non-certified
copies are $1.00 for the first page and $0.25 cents for each additional page. Certified copies are $1.00
per page. The cost for copies requested will be $                 .

        See also Government Code 552.028. (a) a governmental body is not required to accept or comply with a request for information
        from (1) an individual who is imprisoned or confined in a correctional facility;...


[ ]     We will need a court order to prepare the copies you requested at no charge to you.

[ ]     Contact the Court Reporter listed below the request a copy of the Statement of Facts and fees.
         Name
        Address:


[ ]     Your Petition for Writ of Habeas Corpus has been received and filed. Article 11.07 of the Texas
        Code of Criminal Procedure affords the State 15 days to answer. After 15 days, the Court has 20
        days in which it may order a hearing. If no order has been entered 35 days from the filing date,
        the petition will be forwarded to the Court of Appeals for their consideration.

[ ]     The following document has been filed in the above listed case:
        A file-stamped copy of document is attached.

[]      This date, the transcript of your Petition for Writ of Habeas Corpus has been forwarded to the
        Court of Appeals.

[ ]     This is to acknowledge your motion for Shock Probation, please advise the Court has
        GRANTED/DENIED same.

[X ]    Other: This date, your First Motion for Extension of time to File Petition for Discretionary Review
        has been forwarded to the Court of Criminal Appeals



All further correspondence should indicate the above cause number(s).

                                                                        Yours Truly,
                                                                                             Cheryl Jones
                                                                        District Clerk                  BROWN                 County

                                                                        By                                                    Deputy




                                                                           2-
THE STATE OF TEXAS


COUNTY      OF    BROWN



       I, CHERYL JONES, Clerk of the 35th Judicial District Court of
Brown County, Texas, do hereby certify that the documents contained in
this record to which this certification is attached are all of the documents

specified by Texas Rule of Appellate Procedure 34.5(a) and all other
documents timely requested by a party to this proceeding under Texas
Rule of Appellate Procedure 34.5(b).
       GIVEN UNDER MY HAND AND SEAL of office in Brown

County, Texas, onthis the 16th day ofJanuary, 2015.


                                             CHERYL JONES, DISTRICT
                                             BROWN COUNTY, TEXAS,




                                             By:




                                                    13